Citation Nr: 9904901	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-48 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left hip and groin injury.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active duty for training from July to 
November 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In November 1996, the Board remanded this 
case for further development, including a VA examination.  
The veteran failed to appear for a scheduled VA examination.  
Therefore, the Board must make its decision on the evidence 
currently of record.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that she has disabilities 
of her left hip and groin, left knee, and low back, which had 
their onset during her active service.  She asserts that she 
is entitled to service connection for those disabilities.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the evidence supports a grant of service connection for the 
residuals of a left hip and groin injury;  it is the further 
decision of the Board that the veteran has failed to carry 
her burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that she has 
presented well-grounded claims for service connection for a 
left knee disorder, and a low back disorder. 



FINDINGS OF FACT

1.  The claims file contains sufficient evidence to render an 
equitable disposition of the issues on appeal.

2.  The veteran injured her left hip and groin area in 
service and has chronic residuals of the injury.

3.  The service medical records contain no evidence of any 
low back disorder and the veteran does not have any current 
back disability which was incurred in or aggravated by 
service.

4.  A current left knee disability has not been demonstrated.


CONCLUSIONS OF LAW

1.  The residuals of a left hip and groin disability had 
their onset during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991);  38 C.F.R. § 3.303, (1998).
  
2.  A well-grounded claim for service connection for a low 
back disorder has not been submitted.  38 U.S.C.A. §§ 1110, 
5107;  38 C.F.R. § 3.303.

3.  A well-grounded claim for service connection for a left 
knee disorder has not been submitted.  38 U.S.C.A. §§ 1110, 
5107;  38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Statutes and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991).  The United 
States Court of Veterans Appeals has determined "that 
establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and [service]."  
(emphasis added) Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992);  Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet.App. 91, 92 (1993);  
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of section 5107(a).  For a claim to be well-grounded, 
there must be (1) a medical diagnosis of a current 
disability;  (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury;  and (3) medical evidence of a nexus between an 
in-service [disease or injury] and the current disability.  
Where the determinative issue involved medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps v. Gober, 126 F. 3d 1464 (1997).  
A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony, because 
lay persons are not considered legally competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  See Tirpak.

II.  Left Hip and Groin

Initially, the Board notes that the veteran's claim for 
service connection for residuals of a left hip and groin 
injury is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107, and that all relevant facts have been properly 
developed for this appeal.  

The veteran's service medical records show that in August 
1993 she complained of left hip pain from physical training 
exercises.  In September 1993, the veteran fell and noticed 
an immediate onset of pain in her left hip.  She was observed 
to walk with a pronounced limp favoring her left leg.  
Pressure at the pubic symphysis produced left leg pain.  The 
diagnostic impression was pain of quadriceps origin versus a 
left hip stress fracture.  X-ray studies of the left hip were 
read as normal.  The assessment was ligament strain.  In 
October 1993, the veteran continued to complain of pain in 
her left hip.  The assessment was left hip flexor strain.  
The record indicates that the veteran was noted to have 
possible left hip ligament strain on separation examination 
in October 1993.

The veteran was afforded a VA examination of her hip in March 
1994, however it appears that the examiner did not review the 
service medical records as the history of her in-service 
injury to the left hip and groin area was not noted.  The 
examiner observed that there was pain in the left inguinal 
area.

In support of her claim, the veteran submitted a statement 
from her sister, a registered nurse, dated in March 1997.  
The nurse stated that the veteran has experienced intolerable 
pain and stiffness in her left hip joint when trying to 
perform exercises ever since her separation from service.

The veteran also submitted a September 1994 statement from a 
private orthopedic physician, Brenda L. Sanford, M.D. of 
Waterford, Michigan.  Dr. Sanford examined the veteran and 
observed tenderness to palpation along the proximal 
quadriceps tendon.  She noted evidence of pain in the 
anterior groin with full range of motion of the left hip.  X-
ray studies of the hip were normal.  Dr. Sanford indicated 
that she suspected the veteran's original injury was a severe 
sprain of the quadriceps tendon but she could not completely 
rule out the possibility of a stress fracture.  She believed 
the veteran currently had tendonitis.  She recommended that a 
bone scan be performed at a VA medical facility to rule out a 
stress fracture.

The evidence or record shows that there was an injury to the 
left hip during service and that the veteran had possible 
residuals of that injury on discharge.  Left groin area pain 
was noted on VA examination in March 1994.  The veteran went 
to a private orthopedist in September 1994 due to the 
continued pain in her left hip and groin.  The orthopedist 
noted that the veteran had some disability of the left hip 
but was unsure of whether it was tendonitis or a stress 
fracture.  Since the evidence of record reveals that the 
veteran experienced trauma and disability of the left hip and 
groin during service and that she continued to experience 
disability of the left hip and groin soon after discharge 
from service, the Board finds that the evidence supports a 
grant of service connection for the residuals of an injury to 
the left hip and groin.  The benefit of the doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.

III.  Low Back and Left Knee

A November 1992 reserve enlistment examination revealed no 
complaints or disability of the left knee or low back.  A 
July 1993 service medical record indicates that the veteran 
complained of pain in her left knee, and that after physical 
training she had a feeling that the knee was coming out of 
its joint.  It was noted that there was patellar entrapment, 
crepitus and meniscus pain.   

The report of the veteran's March 1994 VA examination noted 
that she walked with normal posture and gait.  She presented 
with complaints that her left knee got tight and popped.  The 
range of motion of the left knee was from 0-115 degrees in 
the supine position, and from 0-140 degrees in a standing 
position.  No effusion, instability, or pain was observed.  
There was no grating or popping of the left knee.  The 
veteran also complained of pain in her low back with no 
radiation.  It was noted that the lumbar spine could forward 
flex to 120 degrees, extend backward to 55 degrees, rotate 
bilaterally to 80 degrees, and could lateral flex to 40 
degrees to the right and to 50 degrees to the left.  X-ray 
studies showed lumbarization of the sacrum.  The diagnoses 
included lumbarization of the sacrum and mild lordosis of the 
lumbar spine.  

No complaints or findings related to the low back or left 
knee were made on orthopedic examination of the veteran by 
Dr. Sanford in September 1994.

Although the veteran believes that she has left knee and low 
back disorders which are causally related to her active 
service, as a lay person, the veteran's assertions are not 
probative on the issue of medical causation, because a lay 
person is not considered legally competent to offer medical 
opinions.  Moray v. Brown, 5 Vet.App. 211 (1993);  Grottveit;  
Espiritu.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has not submitted well-grounded claims 
of service connection for left knee and low back disorders.  
The examination by Dr. Sanford in September 1994 did not 
reveal a left knee disability and the March 1994 VA 
examination revealed the veteran to have a normal left knee.  
The post service medical records do not reveal the veteran to 
have a left knee disability and a well-grounded claim 
requires a current disability.  

The service medical records do not show that the veteran ever 
experienced low back trauma or any low back disability in 
service.  The March 1994 VA examination revealed the veteran 
to have lumbarization of the sacrum and mild lordosis in the 
lumbar spine.  None of the medical evidence of record 
indicates that the lumbarization of the sacrum or mild 
lordosis of the spine was incurred in or aggravated by 
service.  Since the evidence does not show that the veteran 
has any current low back disability which can be related to 
service she has not submitted evidence of a well-grounded 
claim for a low back disability. 

Although the Board has considered and denied the veteran's 
claims for service connection for left knee and low back 
disabilities on grounds different from that of the RO, that 
is, whether the veteran's claims are well grounded rather 
than whether she is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Board's decision.  In 
assuming that the claims were well grounded, the RO accorded 
the veteran greater consideration than her claims warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand these claims to the RO for 
consideration of the issue of whether the veteran's claims 
for service connection for left knee and low back 
disabilities are well grounded would be pointless, and in 
light of the law cited above, would not result in a 
determination favorable to the veteran.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).

The Board views its discussion in this decision as sufficient 
to inform the veteran of the elements necessary to submit 
well-grounded claims for service connection for the 
disabilities in question.  See Robinette v. Derwinski, 8 
Vet.App. 69, 77-78 (1995).


ORDER

Service connection for the residuals of a left hip and groin 
injury is granted.

As well-grounded claims for service connection for left knee 
and low back disorders have not been submitted, the appeal is 
denied.


		
	ROBERT E. P. JONES	
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -


